Citation Nr: 1220453	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-28 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to an initial compensable rating for temporomandibular joint dysfunction (TMJ) and bruxism.

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee disability.

4.  Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability.

5.  Entitlement to an initial disability rating in excess of 10 percent for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had periods of active service from July 1984 to December 1984, October 1987 to March 1988, and from November 1988 to August 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for TMJ with bruxism; and left knee, lumbar spine, and cervical spine disabilities, each evaluated as 10 percent disabling.  The effective date for the grants was September 1, 2007.

The issues of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's TMJ and bruxism has been manifested by lateral excursion greater than 4 millimeters, inter-incisal range of motion greater than 40 millimeters and no additional functional loss.

2.  Throughout the rating period on appeal, the Veteran's lumbar spine disability has been characterized by tenderness,  degenerative joint disease and degenerative disc disease, confirmed by X-ray evidence; forward flexion exceeds 60 degrees; the combined range of motion exceeds 120 degrees; there is no showing of muscle spasm or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and her lumbar spine disability does not result in incapacitating episodes.

3.  From September 1, 2007 to June 20, 2011, the lumbar spine disability was manifested by mild incomplete paralysis of the left sciatic nerve; no additional neurologic impairment was demonstrated at any time during the appeal period.

4.  Throughout the rating period on appeal, the Veteran's cervical spine disability has been characterized by forward flexion that exceeds 30 degrees and combined range of motion of the cervical spine that exceeds 170 degrees; there is no showing of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; and her cervical spine disability does not result in incapacitating episodes.

5.  From September 1, 2007 to June 20, 2011, the cervical spine disability was manifested by mild incomplete paralysis of the upper radicular group; no additional neurologic impairment was demonstrated at any time during the appeal period.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for TMJ and bruxism have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.150, Diagnostic Code 9905 (2011).

2.  The criteria for an initial rating in excess of 10 percent for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2011).

3.  A separate 10 percent rating was warranted for the neurologic manifestations of the lumbar spine disability from September 1, 2007 to June 20, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 8520 (2011).

4.  The criteria for an initial rating in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R §§ 4.25, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2011). 

5.  A separate 10 percent rating was warranted for the neurologic manifestations of the lumbar spine disability from September 1, 2007 to June 20, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 8510 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

The Veteran's appeal arises from disagreement with the initial ratings following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required under the VCAA as the underlying claim has been substantiated.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA has a duty to assist the Veteran in obtaining evidence to substantiate the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The examinations contain the evidence needed to evaluate the disabilities.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws & Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  

After careful consideration of the evidence, any reasonable doubt is resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

The Court has recently held that pain itself does not rise to the level of functional loss unless it causes additional limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2011).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

TMJ and Bruxism.

The Veteran alleges entitlement to an initial compensable evaluation for her service-connected jaw disability, characterized by TMJ and bruxism.

The Veteran's jaw disability is rated by analogy under 38 C.F.R. § 4.150, Diagnostic Code (DC) 9905 for limited motion of the temporomandibular articulation.  Under this code, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 mm or the inter-incisal range is limited to 31 to 40 mm; a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is assigned when the range is limited to 0 to 10 mm. 38 C.F.R. § 4.150, DC 9905.

A note to Diagnostic Code 9905 states ranges for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.

Upon VA dental examination in April 2007, the Veteran presented with complaints pain and tenderness in the muscles of mastication/jaw and TMJ, mostly right side.  She awakened with tightness, tenderness and right temple headaches, twice a week.  The examiner noted that the teeth had been worn down and replaced with crowns.  

Examination of the TMJs revealed tenderness to palpation of the right side, but no clicking, popping or grating.  There was tenderness to palpation right side of the muscles of mastication, but no hypertrophy.  There was no prosthesis and x-rays were unremarkable.  Measurement of the limits of mandibular movement were vertically in centric 45mm., in left and right excursive it was 35mm, with pain at 30mm. on the right side.  Laterally, left and right was 12mm. with pain at 4mm. on the right side.  There was moderate dental attrition, cusps and incisal edges were worn 1-2mm. all teeth, except for teeth with full crown.  Occlusion was Class I but with bilateral crossbite from premolars distally.  The Veteran was diagnosed as having bruxism, moderate TMJ and excessive dental attrition.  

A dentistry initial evaluation note dated in October 2007 indicates that there was no tenderness to palpation, clicking, popping or grating of the TMJ.  There was tenderness to palpation or hypertrophy of the muscles of mastication.  There was no existing prosthesis.  

In June 2011, the Veteran was afforded an additional VA examination.  She presented with complaints of grinding and clenching her teeth while sleeping.  Her condition resulted in headaches, jaw soreness, neck muscle pain, clicking in the ears and cracked teeth.  Her condition has improved since she started wearing an occlusal guard while sleeping.  The Veteran indicated that she currently experienced intermittent pain, two to three times a week, in the jaws, neck, facial muscles and shoulders.  She did not experience difficulties in opening her mouth, talking, chewing, or swallowing.  She indicated that she had never been hospitalized or undergone surgery for her disability.

Physical examination of the teeth was within normal limits.  There was occlusal and incisal wear, multiple crown restorations and loss of teeth due to wisdom tooth extraction and orthodontic treatment.  The maxilla and mandible were within normal limits.  The veteran's dental disability did not result in any difficulty with speech.  

Temporomandibular articulation revealed objective evidence of pain at rest, bilaterally.  Pain was elicited upon palpation of the lateral pterygoid, masseter, sternomastoid and trapezius muscles, bilaterally.  The Veteran also related a history of morning headaches.  Lateral excursion was from 0-8mm. bilaterally.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Inter-incisal motion was from 0-50mm, bilaterally.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

The examiner acknowledged that VA had initially awarded benefits based on a diagnosis of limited motion of the temporomandibular articulation; however, the diagnosis was changed to bruxism.  Limited motion of the temporomandibular articulation was not clinically observed; however, there was significant evidence of his new and separate diagnosis of bruxism.

Analysis

The evidence shows that limitation of TMJ motion has never been found on examination.  On VA examinations in inter-incisal motion was in excess of 40 millimeters; hence, the criteria for a 10 percent evaluation are not nearly approximated.  For her part, the Veteran has not reported limited TMJ motion.  

Pain has been demonstrated without additional limitation of motion.  VA policy is to recognize such pain as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59.  The Veteran has been awarded that rating in this case.

Her pain without additional limitation of motion does not warrant a higher rating.  Mitchell v. Shinseki.  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.  The VA examiner in June 2011 specifically found no evidence of additional functional loss due to pain, fatigue, weakness, lack of endurance or incoordination.  In addition, while the Veteran describes painful episodes of jaw pain, physical examination found no evidence popping, locking, crepitus or of a temporomandibular joint dysfunction.  The Veteran's statements could be construed as evidence of flare-ups, but she has not reported any additional limitation of TMJ motion during such flare-ups.

The Board has considered whether an initial compensable evaluation is warranted under other potentially applicable Diagnostic Codes.  Here, however, there is no evidence of loss or malunion of the mandible, maxilla, or other bones in the mouth.  Thus, she does not have oral or dental symptoms contemplated by other rating criteria. 38 C.F.R. § 4.150, Diagnostic Codes 9900-9915.  

The Veteran has had some loss of masticatory surface due to bruxism, but dental examinations show that the surface has been restored with crowns.  Since the surface has been restored with suitable prostheses, higher ratings are not warranted under 38 C.F.R. § 4.150, Diagnostic Code 9913.

The Board has considered the benefit of the doubt doctrine; however, the preponderance of the evidence is against the assignment of an initial compensable disability rating for the service-connected disability.  Thus, the benefit of the doubt doctrine is not applicable and the claim is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

Lumbar Spine

The Veteran's lumbar spine disability is rated under Diagnostic Code 5242.  This code provides for evaluation under the General Rating Formula for Diseases and Injuries of the Spine.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees. 

VA also must consider functional loss of a musculoskeletal disability separately from consideration under the diagnostic codes; functional loss may occur as a result of weakness, fatigability, incoordination or pain on motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  38 C.F.R. § 4.59.

Intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An "incapacitating episode" is a period of physician prescribed bedrest.  Id.  


Under Diagnostic Code 8520, pertaining to paralysis of the sciatic nerve, a 10 percent rating is warranted if paralysis is mild, a 20 percent rating is warranted if it is moderate, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. See 38 C.F.R. § 4.121a, Diagnostic Code 8520. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120 (2011). Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2011). 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123 (2011).

The Veteran was afforded an examination for VA in conjunction with the Benefits Delivery at Discharge program (BDD) in April 2007, the Veteran presented with complaints of recurring low back pain.  She denied any radiation of pain, weakness, fatigability, decreased endurance, incoordination or flare-ups of pain.  

Physical examination elicited no objective evidence of tenderness to percussion, postural abnormalities or fixed deformities.  Musculature was symmetrical.  There was no evidence of muscle spasms.  Range of motion testing demonstrated flexion to 90 degrees and extension to 20 degrees.  Lateral flexion was to 20 degrees and rotation was to 40 degrees, bilaterally.  There was no additional pain, weakness, fatigability, decreased endurance or incoordination noted with repetitive motion.  Sensory and motor examinations were within normal limits.  X-rays demonstrated degenerative joint disease of the lumbar spine.  

The Veteran was also afforded a BDD neurological examination in April 2007.  Deep tendon reflexes in the lower extremities were full and symmetrical.  There was an asymmetry of the ankle jerks; the right one was 2+ and left one was 1+.  Straight leg raising was negative.  There was mild lumbar paravertebral muscle spasm.  There was no root-like sensory decrease in the legs.  Extension was to 30 degrees.  Laterally flexion was to 35 degrees, with some pain in the back when she flexed to the right.  Forward flexion was to 90 degrees, with pain at endpoint.  The pain did not radiate into the lower extremities.  

The Veteran was diagnosed as having degenerative lumbar disc disease with daily morning back pain and stiffness, with occasional flare-ups.  A few times a week, the Veteran experienced pain in the right posterior hamstring with diminished ankle jerk on the left, more likely than not an indication of left S1 radiculopathy secondary to degenerative disc disease.  
    
The Veteran was afforded a VA examination in June 2011.  She reported that she could ambulate without limitations.  She denied any falls due to her lumbar spine disability.  She presented with complaints of stiffness, spasms and paresthesia.  She denied fatigue, decreased range of motion, numbness, and bowel or bladder problems.  She endorsed weakness in the lumbar spine.  She experienced moderate pain twice a day, which lasted for six hours.  Pain was exacerbated by physical activity, stress and first morning rise.  It was relieved by rest and medication.   During flare-ups, she denied any additional functional impairment or limitation of motion.  She denied any hospitalizations, surgery or periods of incapacitating in the past 12 months.  The Veteran ambulated with a normal gait.  

There was symmetry of spinal motion with normal curves of the spine.  Physical examination did not reveal any evidence of radiating pain on movement.  Muscle spasm was absent.  There was no evidence of tenderness, weakness, or guarding of movement.  Muscle tone and musculature were normal.  Straight leg raising testing was normal, bilaterally.  There was no atrophy present in the limbs.  There was no ankylosis of the thoracolumbar spine.  

Range of motion testing demonstrated flexion to 90 degrees.  Extension was to 30 degrees, with pain at endpoint.  Lateral flexion was to 30 degrees, bilaterally.  Rotation was to 30 degrees, bilaterally.  With repetitive use, joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  Neurological examination did not reveal any sensory deficits or motor weakness.  Ankle and knee jerks were present and full, bilaterally.  The lower extremities showed no signs of pathologic reflexes.  Cutaneous reflexes were within normal limits.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement. 

Analysis

Additionally, the evidence does not demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Rather, the BDD April 2007 orthopedic and neurological examinations as well as the June 2011 VA examination measured flexion to 90 degrees.   Combined range of motion was measured as 230 degrees in April 2007 and 240 degrees in June 2011.  

The examiners also indicated that the Veteran's joint function was not additionally limited on repetitive motion and that there was no additional limitation due to pain.  The Veteran reported flare-ups, but no additional limitation of motion.  Additionally, the evidence does not contain any indications of guarding; or abnormal spinal contour.  The Board notes that the only notation of muscle spasms was upon BDD neurological evaluation in April 2007; however there is no objective evidence that this resulted in an abnormal gait or abnormal spinal contour.  Rather, upon evaluation in June 2011 the Veteran's gait and spinal contour were specifically determined to be within normal limits.  As such, the Board finds that the Veteran does not meet the criteria for a 20 percent rating under Diagnostic Code 5242. 

In reaching the above conclusion, the Board has considered the Veteran's complaints of stiffness and spasms.  However, the objective findings consistently reflect normal spine.  Overall then, the subjective complaints are found to have been fully contemplated by the 10 percent rating already in effect.  Such complaints do not here support an increased rating. 

The Veteran has been diagnosed as having degenerative disc disease.  However, the evidence does not reflect any incapacitating episodes requiring bed rest prescribed by a physician.  In this regard, the Veteran specifically denied any incapacitating episodes upon VA examination dated in June 2011 and there have been no other reports of such episodes.  Thus, the evidence does not reflect that the Veteran has experienced incapacitating episodes as defined by the rating schedule for a total duration of at least two weeks but less than four weeks during the past 12 months, such as to warrant the next available schedular rating of 20 percent.

The Board also notes that Note (1) to the general rating formula instructs the rater to separately evaluate neurologic manifestations associated with the service- connected low back disability.  In this regard, sensory and motor function was within normal limits upon evaluation in April 2007 and June 2011.  

The April 2007 BDD neurological examiner noted occasional right posterior hamstring pain with left diminished ankle that could be an indication of left S1 radiculopathy secondary to degenerative disc disease; however, the presence of radiculopathy was not confirmed upon subsequent examination.  Rather, straight leg raising testing was negative in April 2007 and June 2011.  

The April 2007 examination did show diminished ankle reflex, and occasional pain in the lower extremity that was found to be a likely manifestation of sciatic radiculopathy.  These findings indicate a mild incomplete paralysis of the left sciatic nerve.  Hence they warrant a separate 10 percent rating under Diagnostic Code 8520.  Because the symptoms were occasional, and did not involve any sensory impairment or loss of muscle strength, the do not approximate a moderate disability.

No neurologic impairment was demonstrated on the June 21, 2011 examination.  There were no subsequent findings of any neurologic impairment.  Hence, the separate 10 percent rating was not warranted as of the date of the June 2011 examination.

The June 2011 examiner specifically noted that neurological examination was absent any indication of sensory deficits or motor weakness and ankle and knee jerks were full in the lower extremities.  As such, the objective evidence does not support a rating under the claim for a separate rating due to a neurological disorder related to the service-connected spinal disorder. 

In conclusion, an initial disability rating in excess of 10 percent for a lumbar spine disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).         


Cervical Spine

The Veteran alleges entitlement to a disability rating in excess of 10 percent for her service-connected cervical spine disability.

Under the General Rating Formula for Diseases and Injuries of the Spine: with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for forward flexion of the forward flexion of the cervical spine greater than 30 degrees but no greater than 40 degrees; combined range of motion of the cervical spine to 170 degrees but no greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or with vertebral fraction with loss of 50 percent or more of the height. 

A 20 percent disability evaluation is appropriate for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

For forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the cervical spine, a 30 percent evaluation is warranted.

Unfavorable ankylosis of the cervical spine warrants a 40 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5239.

The following notes accompany the General Rating Formula: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. Id. 

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Upon BDD orthopedic examination dated in April 2007, the Veteran presented with complaints of recurring neck pain with radiation to the right shoulder area.  She reportedly did not characterize the pain as debilitating.  She indicated that she could perform her activities of daily living and her cervical spine disability did not preclude employment.  The Veteran denied any weakness, fatigability, decreased endurance, incoordination or flare-ups of pain.

Upon physical examination, there was no tenderness to percussion, postural abnormalities or fixed deformities noted.  Musculature was symmetrical.  There was no evidence of muscle spasms.  Range of motion was flexion to 40 degrees and extension to 30 degrees.  Lateral flexion was to 20 degrees and rotation was to 40 degrees, bilaterally.  No pain, weakness, fatigability, decreased endurance or incoordination was noted.  No motor or sensory abnormalities were noted.  There was no pain with repetitive motion.

Upon the BDD neurological examination in April 2007, the Veteran presented with complaints of neck stiffness and aching radiating into the right supramedial, suprascapular area that occurred every other day, for two to four hours.  She said that cervical rotation was limited.  She denied any weakness, numbness or tingling in the arms or shoulders.

Upon physical examination, cranial nerves were intact.  Motor examination was within normal limits.  Deep tendon reflexes in the upper extremities were full and symmetrical.  There was no evidence of cervical or trapezius muscle spasm.  There was no root-like sensory decrease in the arms.  The Veteran was diagnosed as having cervical spondylosis with intact range of motion with neck pain radiating to the left shoulder with decreased C5-6 disc space noted on X-rays, foraminal narrowing, with intact range of motion.  

At the VA examination in June 2011, the cervical spine exhibited evidence of radiating pain on motion, muscle spasms, tenderness, guarding, weakness, loss of tone or atrophy of the limbs.  There was no ankylosis of the cervical spine.  Flexion and extension were from zero to 45 degrees.  Lateral flexion was to 45 degrees, bilaterally, with pain at endpoints.  Rotation was to 80 degrees, bilaterally.  

With repetitive use, joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  Neurological examination did not reveal any sensory deficits or motor weakness.  The upper extremities showed no signs of pathologic reflexes.  Cutaneous reflexes were within normal limits.  There were no signs of cervical intervertebral disc syndrome with chronic and permanent nerve root involvement.

Analysis

The Board initially notes that the Veteran has been diagnosed with disc disease.  However, the evidence does not reflect any incapacitating episodes requiring bed rest prescribed by a physician

Accordingly, in order for the Veteran to receive a higher rating of 20 percent for her service-connected cervical spine disability under the general rating formula for diseases and injuries of the spine, there must be evidence of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Upon review of the aforementioned evidence, the Board finds that a disability rating in excess of 10 percent under the general rating formula is not warranted for the Veteran's cervical spine disability.  On examination in April 2007 forward flexion was to 40 degrees and upon examination in June 2011 forward flexion was to 45 degrees.  Additionally, the Veteran's combined range of motion of the cervical spine exceeded 170 degrees in both examinations.  No additional functional impairment or limitation of motion upon repetitive motion or as to due to pain in any of the examination such as to warrant a higher rating on the basis of DeLuca. 

Furthermore, posture was normal limits; there was no evidence of muscle spasm; and inspection of the spine revealed normal head position with symmetry in appearance and symmetry of spinal motion with normal curvatures of the spine. There is no other medical evidence of record, showing that the requirements for a higher rating of 20 percent were met or approximated. 

With regard to neurologic manifestations associated with the service- connected cervical spine disability, sensory and motor function was within normal limits upon evaluation in April 2007 and June 2011.  The April 2007 BDD neurological examination indicated that there was no root-like sensory decrease in the arms.  Additionally, all the examinations of record noted that reflexes were full in the upper extremities.   

The April 2007 examination did find associated pain radiating to the left shoulder.  As such, a 20 percent rating would be warranted for mild incomplete paralysis involving the upper radicular group.  38 C.F.R. § 4.124a, Diagnostic Code 8510. The June 21, 2011, examination contained findings of no radiating pain on motion and no other neurologic impairment.  There were no subsequent reports of associated neurologic impairment.  Accordingly, a 20 percent rating would not be warranted as of the date of the June 2011 examination.  Given that the findings prior to that date consisted only of the pain radiating to the left shoulder, a rating in excess of mild would not be warranted.

The Board has considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against ratings in excess of those granted in this decision, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).         

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2011). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular criteria contemplate the Veteran's symptomatology, which consists of limitation of motion with associated pain, and occasional neurologic manifestations and effects on the teeth as described above.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.









							(CONTINUED ON NEXT PAGE)
ORDER

An initial compensable rating for TMJ and bruxism is denied.

An initial disability rating in excess of 10 percent for a lumbar spine disability is denied.

A separate 10 percent rating for the neurologic manifestations of the lumbar spine disability is granted from September 1, 2007 to June 20, 2011.

An initial disability rating in excess of 10 percent for a cervical spine disability is denied.

A separate 20 percent rating for the neurologic manifestations of the cervical spine disability is granted from September 1, 2007 to June 20, 2011.


REMAND

The Veteran alleges that her current right knee disability is attributable to the constant running she performed during physical training since 1975.

The Veteran participated in the BDD program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  Upon BDD examination dated in April 2007, the Veteran presented with complaints of recurring knee pain when she goes ascended stairs.  She did not characterize the pain as debilitating or indicate that it interfered with her activities of daily living or employment.  She denied any weakness, fatigability, decreased endurance, incoordination or flare-ups of pain.  

Physical examination demonstrated a normal gait.  There was no tenderness to palpation, swelling, deformity or instability noted.  Range of motion of the right knee was active right knee flexion to 110 degrees and passive right knee flexion to 130 degrees.  Extension was to zero degrees.  There was no pain, weakness, fatigability, decreased endurance or incoordination noted.  There was no pain with repetitive motion.  As to DeLuca the examiner noted that it would be speculative to comment further on range of motion, fatigability, incoordination, pain or flare-ups beyond what had already been described.  An x-ray of the right knee was normal.  There was no evidence of fracture, dislocation or bone destruction.  There was no soft tissue abnormality.  The examiner concluded that no diagnosis could be rendered as to the right knee.  

Post-service, the Veteran was afforded a VA examination in June 2011.  Physical examination of the right knee demonstrated no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  There was no evidence of genu recurvatum, locking pain or ankylosis.  Range of motion of the right knee was from zero to 140 degrees.  With repetitive motion, joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and medial/lateral meniscus stability test were all within normal limits.  However, there was evidence of crepitus and X-rays demonstrated degenerative joint disease.  The Veteran was diagnosed as having right knee degenerative arthritis.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon at 83. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

In light of the Veteran's in-service reports of right knee pain accompanied by limitation of motion, her claims of continuity of symptomatology as well as the post-service radiographic evidence of right knee degenerative joint disease, the Board finds that a VA examination would be helpful in the adjudication of the claim.

Left Knee

The Veteran was afforded a VA examination in June 2011.  She reported flare-ups up to twice a month that lasted for a day.  Flare-ups were precipitated by physical activity, stress and ascending and descending stairs.  During flare-ups her pain increased to an 8/10 and she was unable to climb stairs.  The examiner did not provide an opinion as to the extent of any additional limitation of motion during flare ups.  VA is required to obtain such an opinion.  DeLuca, 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA examination to determine whether he has a right knee disability that is related to service.  

The examiner should review the claims folder and any relevant records in Virtual VA, and note such review in the examination report or addendum.  Any indicated tests or diagnostic studies should be undertaken. 

The examiner should then provide opinions as to whether any current right knee disability is at least as likely as not (50 percent probability or more), had its onset in service, or is otherwise related to a disease or injury in active duty service.  

In formulating the opinion, the examiner should address whether the Veteran's currently diagnosed right knee arthritis, is a manifestation of the complaints voiced by the Veteran in service (see the April 2007 BDD examination), and her reported continuity of symptoms since service.

The examiner should provide reasons for these opinions.  

If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

2.  The RO/AMC should afford the Veteran a VA examination to determine the severity of her service connected left knee disability.  

The examiner should review the claims folder and any relevant records in Virtual VA, and note such review in the examination report or addendum.  Any indicated tests or diagnostic studies should be undertaken. 

The examiner should report the ranges of left knee motion in degrees.

The examiner should report whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should also report the severity of any subluxation or instability.

3.  If any benefit sought on appeal remains denied, the AMC/RO should issue a supplemental statement of the case.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


